Deloitte & Touche LLP 111 S. Wacker Drive Chicago, IL 60606-4301 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Pre-Effective Amendment No. 1 to Registration Statement No. 333-167950 on Form N-2 of our report dated May 26, 2010, relating to the financial statements of Man-Glenwood Lexington, LLC and Man-Glenwood Lexington Associates Portfolio, LLC appearing in the annual Report on Form N-CSR of Man-Glenwood Lexington, LLC for the year ended March 31, 2010, and to the references to us under the headings “Financial Highlights” in the Prospectus, and “Independent Registered Public Accounting Firm and Legal Counsel” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP July 28, 2010
